 1

 2

 3

 4

 5

 6

 7

 8                      UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10
     CHARLES CRISWELL, et al.,                        Case No. 1:20-cv-01048-DAD-SAB
11
                   Plaintiffs,                        ORDER SETTING SETTLEMENT
12                                                    CONFERENCE
            v.
13
     MICHAEL BOURDREAUX,
14
                   Defendant.
15

16          Pursuant to the parties’ request, IT IS HEREBY ORDERED that a settlement conference

17 is set for May 18, 2021, at 1:30 p.m. in Courtroom 8 before United States Magistrate Judge

18 Barbara A. McAuliffe, who will issue a subsequent order setting forth her requirements prior to

19 the scheduled settlement conference.
20
     IT IS SO ORDERED.
21

22 Dated:     April 28, 2021
                                                      UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28


                                                  1
